         Case 1:19-md-02878-NMG Document 304 Filed 12/08/20 Page 1 of 12




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS



 IN RE RANBAXY GENERIC DRUG                   MDL No. 19-md-02878-NMG
 APPLICATION ANTITRUST LITIGATION,
                                              Hon. Nathaniel M. Gorton
 THIS DOCUMENT RELATES TO:

 All Cases



   DEFENDANTS RANBAXY, INC. AND SUN PHARMACEUTICAL INDUSTRIES
      LTD.’S MEMORANDUM OF LAW IN OPPOSITION TO NON-PARTY
 ASTRAZENECA PHARMACEUTICALS L.P.’S MOTION FOR RECONSIDERATION




KE 72853696.5
        Case 1:19-md-02878-NMG Document 304 Filed 12/08/20 Page 2 of 12




                                           BACKGROUND

        On September 23, 2020, Defendants Ranbaxy Inc. and Sun Pharmaceutical Industries Ltd.

(together, “Ranbaxy”) filed a motion to compel non-party AstraZeneca Pharmaceuticals L.P.

(“AstraZeneca”) to produce documents and information showing AstraZeneca’s transaction-level

sales data, including information on discounts, returns, rebates, and chargebacks (the “sales data”).

The sales data was requested by a subpoena issued by Ranbaxy on July 23, 2019 (the “Subpoena”),

but had not been produced despite nearly a year of negotiations.                During much of those

negotiations, AstraZeneca refused to produce the requested sales data, claiming that it was not

within its possession, custody, or control. (See Defs.’ Mot. to Compel at 6-7, Doc. No. 257;

Jackson Decl. Ex. D, Doc. No. 258-4.) It was only after Ranbaxy filed its motion that AstraZeneca

disclosed that the requested data was indeed in its possession, but claimed that it would be

burdensome to produce. (See AstraZeneca Opp. at 4-5, Doc. No. 266.)

        The Court held a hearing on Ranbaxy’s motion on October 7, 2020, following which the

parties were directed to meet and confer to discuss whether Ranbaxy could “narrow its request,”

and “whether Ranbaxy can bear 50% of the cost to produce the data on an expedited basis.” (Oct.

7, 2020 Minute Entry, Doc. No. 270.) During the weeks that followed, the parties conferred on

several occasions and submitted four status reports to the Court detailing the outcome of those

discussions. (See Doc. Nos. 271, 273, 278, 293.) In response to the Court’s directive, Ranbaxy

narrowed its request by (1) accepting invoice, rather than transaction-level data 1 and (2) shortening

the time period requested by seven years, originally from 2005-2019, to 2012-2019. Both of these

modifications meant that Ranbaxy would not receive certain data that were unquestionably



1
    Because invoice data typically combines data from multiple transactions, it requires fewer lines of
    data to be produced.
       Case 1:19-md-02878-NMG Document 304 Filed 12/08/20 Page 3 of 12




relevant to its defenses, but, consistent with the Court’s Order, these concessions also significantly

reduced AstraZeneca’s burden in complying with the Subpoena. Also in line with the Court’s

directive, Ranbaxy requested information about AstraZeneca’s process for collecting the data,

including what vendor it intended to use, expected costs, and what efforts, if any, could be applied

to reduce those expenses. (See Joint Status Report at 3, Doc. No. 293.) AstraZeneca did not

provide any substantive response to those requests. (Id.)

       Despite the parties’ lengthy negotiations, AstraZeneca delayed disclosing what responsive

categories of data it had in its possession, and only confirmed the existence of two additional

categories of data during the week of November 2: (1) data containing the administrative fees paid

to group purchaser organizations and wholesalers in connection with their distribution of Nexium,

and (2) rebates paid in connection with Medicaid. (See Joint Status Report at 1-2, Doc. No. 293.)

This delayed disclosure limited the parties’ ability to discuss the scope and timing of the

production, as Ranbaxy had previously explained that its experts needed the data to be produced

by November 30, 2020. (See id.) On November 12, 2020, after the parties indicated they had

reached an impasse in their discussions, the Court held a second hearing. During this hearing, the

Court ordered AstraZeneca to produce the data relating to administrative fees and the Medicaid

rebates by December 10, 2020. (See Doc. No. 298.) On November 30, 2020, AstraZeneca filed

its motion for reconsideration of the Court’s November 12th Order, reasserting that the production

of the Medicaid rebate data would be unduly burdensome and that the data is not relevant to any

of the claims or defenses in the case. (See Mot. for Reconsideration, Doc. Nos. 299, 300.)

       Ranbaxy has complied with both of the Court’s requests, making substantial efforts to

reduce any burden associated with production of the sales data and attempting to obtain

information on the feasibility of cost sharing. AstraZeneca should now produce the materials as



                                                  2
       Case 1:19-md-02878-NMG Document 304 Filed 12/08/20 Page 4 of 12




ordered. Instead, AstraZeneca seeks to impose further delay, indicating it will be unable to produce

the data requested data by December 10. This delay, and AstraZeneca’s claim that the production

is unfairly rushed such that AstraZeneca “cannot practicably comply,” is a matter of AstraZeneca’s

own doing. (Mot. for Reconsideration at 5, Doc. No. 300.) Had the data been produced a year

ago when it was first requested, Ranbaxy’s request would not be time sensitive. AstraZeneca

cannot now claim this production will unfairly create an undue burden. Any burden, if at all, has

been created as a result of AstraZeneca’s intentional and deliberate efforts to avoid compliance

with the Subpoena.

       Furthermore, AstraZeneca’s request that Ranbaxy pay for any associated cost of production

in light of the “significant expense from compliance” is nonsensical. (Id. at 2, 4-5.) As a threshold

matter, the exact nature of AstraZeneca’s claimed costs remains unclear, even months after it first

made the request. (See AstraZeneca Opp. at 5, Doc. No. 266.) AstraZeneca has refused to

meaningfully engage in discussions regarding cost sharing and has made no effort to substantiate

its purported costs. AstraZeneca has not made any submission on its expected costs to the Court,

nor has it provided any invoice or details of expected costs to Ranbaxy. To the extent the claimed

expense is associated with the “expedited” nature of the request, that argument too fails.

AstraZeneca can no longer claim any production is unfairly expedited. Ranbaxy filed its motion

more than two months ago. AstraZeneca has known since at least that time it would need to

produce this data and has had sufficient time to obtain adequate resources to eliminate any undue

burden. On the contrary, Ranbaxy has had to devote significant resources to enforcement of the

Subpoena. After incurring significant expense negotiating with AstraZeneca, Ranbaxy had to

incur additional expenses briefing its motion to compel and opposition to the instant motion, and

will now have to expedite its work to utilize the data for its expert reports. Because these costs are



                                                  3
       Case 1:19-md-02878-NMG Document 304 Filed 12/08/20 Page 5 of 12




directly tied to AstraZeneca’s deliberate efforts to avoid compliance, this Court should order

AstraZeneca to pay Ranbaxy for any expenses it has incurred in litigating its motion to compel

and AstraZeneca’s motion for reconsideration.

                                          ARGUMENT

1.     ASTRAZENECA SHOULD BE COMPELLED TO PRODUCE THE MEDICAID
       REBATE DATA.

       (a)     Legal Standard.

       Under Rule 26, a party may seek discovery “regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case[.]” Fed. R. Civ.

P. 26(b)(1). Courts will allow a discovery request if there is any possibility that the information

may be relevant to the general subject matter of the action. See, e.g., Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. 340, 351 (1978) (emphasis added). Subpoenas issued to nonparties pursuant to

Rule 45 are subject to the same relevance requirement. See EEOC v. Tex. Roadhouse, Inc., 303

F.R.D. 1, 2 (D. Mass. 2014) (“A subpoena issued to a non-party pursuant to Rule 45 is subject to

Rule 26(b)(1)’s overriding relevance requirement.”).

       Before quashing or modifying a challenged subpoena, the party subject to the subpoena

must demonstrate that compliance would impose an undue burden. Tex. Roadhouse, Inc., 303

F.R.D. at 2. To determine if such a burden has been shown, the court must “engage[ ] in a

balancing test, weighing the defendants’ need for this information, the availability of other means

of obtaining it, and the burden placed on the claimants by the subpoenas.” Id.




                                                4
       Case 1:19-md-02878-NMG Document 304 Filed 12/08/20 Page 6 of 12




       (b)      The Medicaid Rebate Data Are Relevant and Ranbaxy’s Need for This
                Information Outweighs the Potential Burden to AstraZeneca Associated with
                Production.

                (i)    The Sales Data Are Relevant to the Claims and Defenses in this Case.

       Plaintiffs in this case have argued that “if generic versions of [Diovan, Valcyte, and

Nexium]” had “been available for purchase sooner,” it would have “result[ed] in savings to

plaintiffs and others similarly situated amounting to hundreds of millions, if not billions of

dollars.” DPP Compl. ¶ 344. Ranbaxy now seeks Medicaid rebate data that will show the final

prices paid by state entities that purchased Nexium. AstraZeneca contends in its motion that this

data “is not relevant to the prices paid by members of the putative classes in this action.” (Mot. for

Reconsideration at 2.) AstraZeneca, however, has an overly limited view of what data is relevant

to this action. The Medicaid rebate data that Ranbaxy seeks is directly relevant to these claims.

At issue in this case is which pharmaceutical manufacturers exercised market power in connection

with Nexium and its generic equivalent. In connection with that, Ranbaxy seeks to assess what

ability AstraZeneca had to control prices, which requires determining the final price paid by

purchasers of Nexium. The Medicaid rebate data is the only data that will provide Ranbaxy with

detailed information regarding final prices paid by state-entity purchasers. It is not relevant that

the entities that received the rebates are not members of the class. The rebates provide key

information on the final net price received by AstraZeneca for its Nexium products. These prices

also likely influenced the prices paid by other purchasers and the total volume of products sold.

Putative class members in this action, who distributed Nexium products and were paid to do so,

would have been directly impacted by an increased volume of product sold as a result of these

lower prices.

       AstraZeneca’s halfhearted argument that the data is not relevant and will be “captured” in

the data already produced or to be produced (Mot. for Reconsideration at 8), ignores that final

                                                  5
       Case 1:19-md-02878-NMG Document 304 Filed 12/08/20 Page 7 of 12




prices for these purchases can only be ascertained through the actual Medicaid rebate data. The

relevance of the Medicaid rebate data to the claims and defenses asserted in this action is an inquiry

that was already conducted by the Court when it made its order on November 12 and properly

granted Ranbaxy’s motion. See, e.g., In re Namenda Direct Purchaser Antitrust Litig., 2017 WL

4700367, at *7 (S.D.N.Y. Oct. 19, 2017) (granting motion to compel third party’s production of

transactional sales information, stating that “[t]here is little question that the transactional sales

information sought by the plaintiffs is relevant”); In re Celebrex Antitrust Litig., 2017 WL

4230124, at *3-5 (S.D. Fla. May 15, 2017) (granting motion to compel third party’s production of

transactional data where the plaintiff intended to use the transactional data to determine the

damages at issue); Meijer, Inc. v Warner Chilcott Holdings Co., III, Ltd., 245 F.R.D. 26, 31–35

(D.D.C. 2007) (granting defendants’ motion to compel pricing and sales data where defendant had

demonstrated that such information “[wa]s relevant to the claims and defenses at issue”).

AstraZeneca has not put forth any valid argument as to relevance that should disturb the Court’s

decision.

               (ii)    AstraZeneca Has Failed to Establish Undue Burden Outweighing
                       Ranbaxy’s Need for the Information.

       AstraZeneca has claimed that “AstraZeneca cannot practicably comply with the Court’s

order to produce Medicaid rebate data for the period 2012 through 2019 by December 10.” (Mot.

for Reconsideration at 3.)      However, AstraZeneca’s claim of undue burden has not been

substantiated. AstraZeneca contends that compliance with the Subpoena would place “competing

priorities” on its personnel, but cites no legal authority that would support its claim that compliance

should be fully excused on that basis alone. (Mot. for Reconsideration at 7.) And for good reason.

As Ranbaxy explained in its Motion to Compel, data of a similar nature is routinely produced in

cases such as this one and a dozen other manufacturers produced sales data, including Medicaid


                                                  6
       Case 1:19-md-02878-NMG Document 304 Filed 12/08/20 Page 8 of 12




rebate data, in this action in a shorter period of time than AstraZeneca without the necessity of a

motion to compel. (See Defs.’ Mot. to Compel at 2 & n.1.)

       Under Rule 45, a party seeking discovery “shall take reasonable steps to avoid imposing

undue burden or expense on a person subject to that subpoena. Fed. R. Civ. P. 45(c)(1). In

assessing whether a request imposes an undue burden, a court will assess factors such as “the

relevance of the documents sought, the necessity of the documents sought, the breadth of the

request . . . [and the] expenses and inconvenience.” Behrend v. Comcast Corp., 248 F.R.D. 84, 86

(D. Mass.). The default rule is that “absent an order compelling document production, a non-party

bears its own production cost.” Id. In assessing whether cost reallocation is appropriate, “courts

consider three factors: (1) whether the non-party actually has an interest in the outcome of the case,

(2) whether the non-party can more readily bear the costs than the requesting party, and (3) whether

the litigation is of public importance.” Id. Not only has AstraZeneca failed to demonstrate that

the requested information presents any undue burden, it has failed to demonstrate that any

reallocation of costs is appropriate.

       As a threshold matter, under the principles set forth in Behrend, Ranbaxy has demonstrated

the relevance of the requested information. See supra at 5. Ranbaxy has also already modified its

request on several occasions to reduce “the breadth of the request” and spare AstraZeneca any

undue burden or expense, a fact that AstraZeneca ignores. AstraZeneca’s supporting affidavit

makes no reference to the number of employees or personnel-hours needed to complete the request,

or any specific expense that will be incurred. In short, AstraZeneca makes no effort to explain

how production of the Medicaid rebate data imposes an undue burden under the test applied in this

Circuit. With respect to cost reallocation, these factors weigh in favor of AstraZeneca fully bearing

any associated expenses. AstraZeneca has made no showing that Ranbaxy can better bear the



                                                  7
       Case 1:19-md-02878-NMG Document 304 Filed 12/08/20 Page 9 of 12




expense of production. On the contrary, it has maintained that only its employees are capable of

completing the production. (See generally, Fidel Decl., Doc. No. 300-1); see also Behrend, 248

F.R.D. at 87 (noting respective size of parties should also be considered when considering which

party should bear costs). Further, antitrust claims involving potentially “billions of dollars” of

overcharges, as claimed by Plaintiffs, for a product sold by AstraZeneca are of great importance

to consumers of the pharmaceutical industry.           See Behrend, 248 F.R.D at 86. And while

AstraZeneca is not directly interested in this matter, the outcome of this litigation is likely to have

a significant impact on it, as well as many other manufacturers. Finally, cost-shifting is not

appropriate where the alleged additional expense is the result of AstraZeneca’s intentional efforts

to avoid compliance. AstraZeneca should not be rewarded for shirking its legal obligations to

provide relevant discovery in this case, nor should Ranbaxy be unfairly burdened with the expense

of enforcing compliance. AstraZeneca’s request for unsubstantiated costs should be denied.

               (iii)   This Court Should Award Ranbaxy Its Fees and Expenses in
                       Connection with Its Successful Motion to Compel.

        AstraZeneca should be ordered to pay Ranbaxy’s expenses, including reasonable

attorneys’ fees, associated with Ranbaxy’s Motion to Compel enforcement of the Subpoena. “[A]

court may award the prevailing party its attorney’s fees if it determines that the losing party has

‘acted in bad faith, vexatiously, or for oppressive reasons.’” Local 285, Serv. Empl. Int’l Union,

AFL-CIO v. Nonotuck Resource Assocs., Inc., 63 F.3d 735, 737 (1st Cir. 1995). “[T]he term

‘vexatious’ means that the losing party’s actions were ‘frivolous, unreasonable, or without

foundation, even though not brought in subjective bad faith.’” Id. (confirming that “subjective bad

faith is not a prerequisite to a fee award”) (citation omitted).

       On November 12, 2020, more than a year after the Subpoena was first issued, after many

hours spent participating in meet and confer sessions, and Ranbaxy’s filing of a motion to compel,


                                                   8
       Case 1:19-md-02878-NMG Document 304 Filed 12/08/20 Page 10 of 12




this Court granted Ranbaxy’s Motion to Compel AstraZeneca to produce the sales data. (Doc. No.

298.) The award of fees to the prevailing party, Ranbaxy, is appropriate here. Ranbaxy made

every good faith effort to negotiate with AstraZeneca, however, its efforts to narrow the scope and

reduce AstraZeneca’s claimed burden were routinely ignored. (See Defs.’ Mot. to Compel at 5-8,

Doc. No. 257; K. Jackson Decl. and Exs. A-D, Doc. Nos. 258-1-5.) AstraZeneca largely refused

to produce any of the requested data, informing Ranbaxy that the data was not in its “possession,

custody, or control,” and only confirmed the existence of the data after Ranbaxy filed its motion.

AstraZeneca’s unnecessary delay in this respect is plain evidence of its refusal to act in good faith.

(See id., Ex. D.) Finally, there are no circumstances that would make such an award unfair or

unjust. An award of fees is entirely appropriate, where, as here, Ranbaxy has unnecessarily been

prejudiced by having to expend significant time and fees associated with moving to compel

discovery that it should have received months ago.

                                          CONCLUSION

       For the foregoing reasons, the Court should deny AstraZeneca’s Motion for

Reconsideration and AstraZeneca should be ordered to produce the administrative fees and

Medicaid rebate data no later than December 17, 2020.             The Court should further order

AstraZeneca to pay Ranbaxy’s expenses and reasonable attorneys’ fees incurred in connection

with Ranbaxy’s Motion to Compel.




                                                  9
     Case 1:19-md-02878-NMG Document 304 Filed 12/08/20 Page 11 of 12




Dated: December 8, 2020            Respectfully submitted,


                                   /s/ Kyla A. Jackson
                                   Devora W. Allon, P.C. (admitted pro hac vice)
                                   Robert Allen, P.C. (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   601 Lexington Avenue,
                                   New York, NY 10022
                                   (212) 446-4800
                                   (212) 446-4900 (fax)
                                   bob.allen@kirkland.com
                                   devora.allon@kirkland.com

                                   Counsel for Ranbaxy, Inc., and Sun
                                   Pharmaceutical Industries Ltd




                                    10
       Case 1:19-md-02878-NMG Document 304 Filed 12/08/20 Page 12 of 12



                                 CERTIFICATE OF SERVICE

       I, Kyla A. Jackson, hereby certify that on December 8, 2020, this document, filed through

the ECF system, will be sent electronically to the registered participants as identified on the Notice

of Electronic Filing.


Dated: December 8, 2020                        /s/ Kyla A. Jackson
                                              Kyla A. Jackson




                                                 11
